Citation Nr: 1210060	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  04-44 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a deviated nasal septum.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2008 and August 2010, at which times the Board remanded it for additional development.  

The issues of increased evaluations for the service-connected migraine headaches and right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Allergic rhinitis was not shown in active service and there is no competent evidence of a link between the Veteran's current allergic rhinitis and his active service.

2.  Chronic sinusitis was not shown in active service, and there is no competent evidence of a link between the Veteran's current chronic sinusitis and his active service.

3.  A deviated nasal septum was not shown in active service, and there is no competent evidence of a link between the Veteran's deviated nasal septum and his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for a deviated nasal septum have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July 2006 and August 2006 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The August 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).

The Veteran's service treatment records (STRs) are unavailable.  The claims file reflects substantial efforts by the RO to obtain these records, including multiple requests to the National Personnel Records Center (NPRC) as well as other official agencies.  However, the NPRC has unambiguously informed the RO that the Veteran's STRs are not available.  Based on the foregoing, it is clear that further requests for service records for the Veteran would be futile.  The Veteran has been informed that his service records are unavailable.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In cases where the STRs are unavailable through no fault of the claimant, VA has a heightened duty to assist a veteran in developing his claims.  O'Hare, supra; see also Russo v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

An adequate VA examination was conducted for the Veteran's allergic rhinitis, chronic sinusitis, and deviated nasal septum in January 2011.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner supported his conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).



Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

VA treatment records, dated from June 2002 through January 2003, reflect diagnoses of and treatment for chronic sinusitis and allergic rhinitis.  August 2004 treatment notes indicate that the Veteran never had problems with nasal congestion during military service but that as soon as he moved back to central Texas he began having constant nasal congestion and sinus pressure.  Dr. P, a private treating physician, diagnosed chronic allergic rhinitis, and he noted at December 2005 treatment that the Veteran did not have other chronic medical problems besides allergic rhinitis.  January 2006 treatment notes with Dr. P indicate that the Veteran was developing sinusitis.  

Dr. P wrote in January 2009 that it would be difficult to establish a clear relationship between the Veteran's military service and allergic rhinitis.  Dr. P noted that the allergic rhinitis had been a problem since the Veteran's childhood.  The opinions of  Dr. P do not contain clear rationales or conclusions on causation or etiology.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Since Dr. P did not explain his reasoning, the opinion is of no probative value.

The Veteran had a VA examination in May 2009 for respiratory diseases.  The examiner noted that the Veteran had a lot of problems with sinusitis, was seen within a year of leaving service for sinusitis, and had septal surgery in 2006.  An opinion on etiology was not offered.

Dr. P again wrote in April 2010 that allergic rhinitis had been a problem since the Veteran's childhood and that it was unlikely that it was related to military service.  Probative value cannot be given to this opinion because it is not supported with a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

In January 2011, the Veteran had a VA examination for allergic rhinitis, chronic sinusitis and a deviated nasal septum.  The Veteran said that the onset was right after getting out of the military and that he had had congestion all of the time since then.  He had surgery in 2006 to repair a deviated nasal septum.  The examiner noted that the Veteran had near-constant episodes of sinusitis that were not incapacitating.  The rhinitis symptoms were nasal congestion, excess nasal mucous, and watery eyes.  

On examination there was no evidence of sinus disease.  There was a 20 percent left nasal obstruction and a 30 percent right nasal obstruction.  A CT scan of the head was normal.  The examiner diagnosed the Veteran with chronic rhinitis and status post deviated nasal septum repair.  The problems associated with the diagnosis were allergic rhinitis, chronic sinusitis, and a deviated nasal septum.  The examiner opined that the Veteran's allergic rhinitis, chronic sinusitis and deviated nasal septum were not caused by, the result of, or manifested during the Veteran's active military service.  The rationale was that the Veteran reported that his symptoms began soon after leaving service.  He denied trauma to his nose or suffering a broken nose.  The Veteran had not been treated with an antibiotic, and by his report allergy tests had been negative. 

The Veteran is competent to report symptoms related to his allergic rhinitis, chronic sinusitis, and deviated nasal septum, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson, the Veteran is not competent to render a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The only competent and probative opinion of record is from the January 2011 VA examiner.  The examiner opined that the Veteran's allergic rhinitis, chronic sinusitis and deviated nasal septum were not caused by, the result of, or manifested during the Veteran's active military service.  The opinion is of probative value because the examiner provided a rationale, specifically noted the Veteran's own report that the symptoms did not begin until after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

Given the absence of any competent evidence linking the current allergic rhinitis, chronic sinusitis, and deviated nasal septum to service, the preponderance of the evidence is against the service connection claims.  There is no doubt to be resolved, and service connection is not warranted.


ORDER

Service connection for allergic rhinitis is denied.

Service connection for chronic sinusitis is denied.

Service connection for a deviated nasal septum is denied.


REMAND

A June 2000 medical board document indicates that the Veteran had chronic fatigue during his active service.

The Veteran reported at August 2004 treatment that he snored loudly.  A March 2006 sleep apnea study suggested findings of obstructive sleep apnea.  Dr. P noted in May 2006 that the Veteran had recently begun using a continuous positive airway pressure (CPAP) machine because of sleep apnea.

The Veteran's brother and mother wrote in June 2007 statements that the Veteran displayed manifestations of sleep apnea while he was in service.  The Veteran's brother indicated that he often visited with the Veteran on weekends during their military service.  He recalled teasing the Veteran about his snoring.

The Veteran had a VA examination in May 2009 for respiratory diseases.  The examiner noted that the Veteran had septal surgery for snoring in 2006.  He reported that he had complained of snoring since 1997 and was always written up for sleeping.  His sleep had been much better with the CPAP machine.  The examiner diagnosed the Veteran with obstructive sleep apnea and opined that it was as likely as not that it was service connected, although he also felt that weight gain was a factor.  

In June 2009, the examiner indicated that he reviewed the claims file and had no change in his opinion.  The examiner wrote in a January 2010 report addendum that rhinitis/sinusitis are factors that can contribute to sleep apnea, but it has not been referenced as a cause.  The Veteran stated that he had rhinitis and sinusitis in service and snored, but the examiner noted that the sleep apnea was found after service correlating with weight gain, and that weight gain is more likely a cause of sleep apnea.  The examiner concluded that he had made the statement that it is as likely as not that the sleep apnea is service connected.  Unfortunately, it is not clear whether or not the examiner was retracting his prior opinion that it is as likely as not that the sleep apnea is service connected.

April 2010 treatment records from Dr. P indicate that that the Veteran said that his sleep apnea began around 1997, while he was in the military.  

The Veteran wrote in an April 2010 statement that soon after he got married in 1997 his wife complained about his snoring and that he had not snored in the past.  He began to have difficulty sleeping, and he sometimes woke up with headaches and coughing.  The Veteran continued that after military service, his mother noticed that at times his breathing stopped when he slept, and that he was subsequently diagnosed with sleep apnea.  He indicated that the doctor told him that he had symptoms of sleep apnea during military service.

The January 2011 VA examiner also provided a VA examination report addendum for the May 2009 examination for sleep apnea.  He opined that it is less likely as not that the Veteran's sleep apnea is caused by or is a result of his active military service.  The rationale was that the Veteran was diagnosed with sleep apnea in 2006, and that when he saw a doctor for snoring during his military service he was not diagnosed.  The examiner continued that snoring by itself is not an indication of sleep apnea and that the Veteran's dramatic weight gain made it more likely that sleep apnea was related to obesity.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, in the present case, the Veteran's STRs are unavailable, and therefore the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In cases where the STRs are unavailable through no fault of the claimant, VA has a heightened duty to assist a veteran in developing his claims.  O'Hare, 1 Vet. App. at 367; see also Russo, 9 Vet. App. at 50-51; Layno, 6 Vet. App. at 469.  The VA examiner's rationale did not include discussion of the credible lay statements that the Veteran suffered from fatigue during service.  In addition, the Veteran has since submitted documentation that he was diagnosed with fatigue during service.  Therefore, a new VA opinion must be obtained.

A June 2011 VA examination report indicates that the Veteran did not meet the requirements for chronic fatigue syndrome.  It was noted that the use of a CPAP machine for sleep apnea had improved the Veteran's sleep apnea and headaches.  The report also states that "relentless weight gain" and macrognathia (abnormally small lower jaw)/Mallampati score (an estimate of the tongue size relative to the oral cavity) are related to sleep apnea.  Only the third page of the report has been associated with the claims file.  While the examination appears to have been for chronic fatigue, the report clearly discusses sleep apnea.  Therefore, the report must be obtained in its entirety before the claim of service connection for sleep apnea can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the June 2011 VA examination report.  Attempts to obtain these records must be in accordance with 38 U.S.C.A. § 5103A(b)(3) and implementing regulations.

2.  Thereafter, obtain an examination report addendum from the examiner who wrote the January 2011 addendum.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination report addendum.  If the January 2011 examiner is not available, the RO should direct a review of the Veteran's claims file by another provider.  

After review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's sleep apnea is related to the military service.

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.  The rationale must include discussion of the Veteran's in-service diagnosis of chronic fatigue and the credible lay statements that he had fatigue during service.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


